The Court :
Under the provisions of § 772 of the Penal Code, an information was filed in the name of the people of the State on the relation of one Alderman, in one of the late District Courts of the city and county of San Francisco, charging the defendant, who was at the time chief of police of that city and county, with refusing or neglecting to perform the official duties pertaining to his office. Upon investigation the Court found the charges unsustained. Within five days thereafter the defendant delivered to the clerk of the Court, and served upon plaintiff, a memorandum of his costs in the proceeding, amounting to $451.40; and thereupon the clerk entered a judgment acquitting the defendant of the charges, and that he recover of the plaintiff, described therein as the People of the State of California in the relation of Oscar Alderman, the amount of the defendant’s costs. On motion made, the Court struck out the bill of costs, and from this order the defendant appeals.
Assuming that the people of the State were parties to the proceeding, the clerk had no power to enter judgment against the State, for the reason that the statute did not authorize it. The statute declares that if on the hearing “ it appears that the charge is sustained, the Court must enter a decree that the party informed against be deprived of his office, and must enter a judgment for $500 in favor of the informer, and such costs as are allowed in civil cases.” There is in this statute no warrant for a judgment against the State for costs. And assuming, without deciding or intimating, that under its provisions the Court might *355have allowed the defendant costs against the informer, it did not do so in this case. The defendant not having been allowed costs, there could be no error in striking his bill of costs from the files.
Order affirmed.